DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the supporting semiconductor substrate" in the 13th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the supporting substrate”.
Claims 13 and 14 are rejected because they depend on the rejected claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-5, 7, 10, 12-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 2012/0305992) in view of Finder (US 2003/0020068), and further in view of Dasgupta et al. (US 2016/0181085).
Regarding claim 1, Marino et al. teach a method of improving current collapse in a gallium nitride high electron mobility transistor (semiconductor structure of manufacturing processes; [0003]), comprising: forming a recessed region (the trench in 5; Fig. 1, [0047]) in a substrate (5; Fig. 1, [0047]) comprising, a supporting semiconductor substrate (5 of silicon substrate; Fig. 1), wherein the recessed region (the trench in 5 in Fig. 1) extends and stops on a horizontal surface of the supporting semiconductor substrate (a horizontal surface of 5 in Fig. 1; see Fig. 1), and wherein the recessed region (the trench in 5 in Fig. 1) exposes a first vertical sidewall of the substrate (the right vertical sidewall of the trench in 5 in Fig. 1) and a second vertical sidewall of the substrate (the left vertical sidewall of the trench in 5 in Fig. 1); forming a seed layer (6 of AlN; Fig. 1, [0047]) within the recessed region (the trench in 5 in Fig. 1) and directly on the horizontal surface of the supporting semiconductor substrate (a horizontal surface of 5 in Fig. 1), wherein the seed layer (6) extends continuously from the first vertical sidewall (the right vertical sidewall of the trench in 5 in Fig. 1) to the second vertical sidewall (the left vertical sidewall of the trench in 5 in Fig. 1) of the substrate (5) and is located on an entirety of the horizontal surface of the supporting semiconductor substrate (a horizontal surface of 5 in Fig. 1) that is exposed by the recessed region (the trench in 5 in Fig. 1); and forming a layered structure (7/8/9/12 in Fig. 1) over the seed layer (6), the layered structure (7/8/9/12 in Fig. 1) comprising at least a gallium nitride layer (7 of GaN; Fig. 1), wherein the gallium nitride layer (7) is formed directly on the seed layer (6) and extends continuously from, and is in direct contact with, the first vertical sidewall (the right vertical sidewall of the trench in 5 in Fig. 1) and the second vertical sidewall (the left vertical sidewall of the trench in 5 in Fig. 1) of the substrate (5), 
Marino et al. do not teach a/the substrate is a/the buried oxide-containing substrate, a/the horizontal surface of the supporting semiconductor substrate is a/the topmost horizontal surface of the supporting semiconductor substrate, a buried oxide-containing substrate comprising, from top to bottom, a top semiconductor layer, an intermediate buried oxide layer, and a supporting semiconductor substrate, wherein the recessed region extends completely through both the top semiconductor layer and the intermediate buried oxide layer, and the layered structure has a length from 1 micron to less than 50 microns, and a width from 1 micron to less than 50 microns.
In the same field of endeavor of semiconductor manufacturing, Finder teaches a/the substrate (202/230/232 for forming the trench; Fig. 30, [0113]) is a/the buried oxide-containing substrate (230 is buried oxide; Fig. 30, [0113]), a/the horizontal surface of the supporting semiconductor substrate (the horizontal surface of 232 for depositing the compound semiconductor stack; Fig. 30, [0113]) is a/the topmost horizontal surface of the supporting semiconductor substrate (the topmost horizontal surface of 232; Fig. 13, [0113]), a buried oxide-containing substrate (202/230/232 for forming the trench; Fig. 30, [0113]) comprising, from top to bottom, a top semiconductor layer (202; Fig. 30, [0113]), an intermediate buried oxide layer (230; Fig. 30, [0113]), and a supporting semiconductor substrate (232, 232 is a semiconductor substrate indicated by 214 which is a silicon surface; Fig. 30, [0113, 0120]), wherein the recessed region (via; Fig. 30; [0115]) extends completely through both the top semiconductor layer (202) and the intermediate buried oxide layer (230; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al. and Finder and to substitute the single semiconductor substrate with a SOI substrate such as to form the layer structure of Marino in a SOI substrate as taught by Finder ([0113]), because the buried oxide layer can be used as an etch stop layer to precisely control the end point of the etch as taught by Finder ([0115]). 
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach the layered structure (116, 117 and 118; Figs. 9 and 10, [0066]) has a length (about the length of 122; Fig. 11, [0050]) of about 50 microns to about 100 microns ([0050]) which overlaps at least the edge of the claimed range of from 1 micron to less than 50 microns, that establishes a prima facie of obviousness (MPEP 2144.05), and a width (about the width of 127; Fig. 11, [0050]) of about 50 microns to about 100 microns ([0050]) which overlaps at least the edge of the claimed range of from 1 micron to less than 50 microns that establishes a prima facie of obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the layer structure as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the layer structure, while Dasgupta et al. teach the actual dimensions of the layer structure. 
Regarding claim 2, Marino et al. teach the layer structure (7/8/9/12 in Fig. 1).
Marino et al. do not teach wherein the layered structure has a thickness of at least 0.5 microns.
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach wherein the layered structure (116, 117 and 118; Figs. 9 and 10, [0066]) has a thickness (the thickness of 116) of about 250 nm to about 2 microns ([0064]) which overlaps the claimed range of at least 0.5 microns that establishes a prima facie of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the layer structure as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the layer structure, while Dasgupta et al. teach the actual dimensions of the layer structure. 
Regarding claim 4, Marino et al. teach the layer structure (7/8/9/12 in Fig. 1).
Marino et al. do not teach wherein the layered structure has a thickness of at least 1 micron.
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach wherein the layered structure (116, 117 and 118; Figs. 9 and 10, [0066]) has a thickness (the thickness of 116) of about 250 nm to about 2 microns ([0064]) which overlaps the claimed range of at least 1 micron that establishes a prima facie of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the layer structure as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the layer structure, while Dasgupta et al. teach the actual dimensions of the layer structure. 
Regarding claim 5, Marino et al. teach the layer structure (7/8/9/12 in Fig. 1).
Marino et al. do not teach wherein the layered structure has a thickness of 0.5 to 2.5 microns.
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach wherein the layered structure (116, 117 and 118; Figs. 9 and 10, [0066]) has a thickness (the thickness of 116) of about 250 nm to about 2 microns ([0064]) which overlaps the claimed range of 0.5 to 2.5 microns that establishes a prima facie of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the layer structure as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the layer structure, while Dasgupta et al. teach the actual dimensions of the layer structure. 
Regarding claim 7, Marino et al. teach the recess region (the trench in 5 in Fig. 1).
Marino et al. do not teach wherein the recessed region has a depth of 0.6 to 3.5 microns.
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach wherein the recessed region (recess of 101; Fig. 10; [0042]) has a depth (201; Fig. 2, [0048]) of about 2 microns to about 3 microns ([0048]) which overlaps the claimed range of 0.6 to 3.5 microns that establishes a prima facie of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the recess region as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the recess region, while Dasgupta et al. teach the actual dimensions of the recess region. 
Regarding claim 10, Marino et al. teach the method of Claim 1, wherein the seed layer (6) and the gallium nitride layer (7) have outermost sidewalls that are vertically aligned to each other (see Fig. 1). 
Regarding claim 12, Marino et al. teach a method of improving current collapse in a gallium nitride high electron mobility transistor (a method of forming Fig. 1 combined with the embodiment of source and drain regions formed above the first barrier layer; [0054, 0050]), comprising: forming a recessed region (the trench in 5; Fig. 1, [0047]) in a substrate (5; Fig. 1, [0047]) comprising, a supporting substrate (5 of silicon substrate; Fig. 1), wherein the recessed region (the trench in 5 in Fig. 1) extends and stop on a horizontal surface of the supporting substrate (a horizontal surface of 5 in Fig. 1; see Fig. 1), wherein the recess region (the trench in 5 in Fig. 1) exposes a first vertical sidewall of the substrate (the right vertical sidewall of the trench in 5 in Fig. 1) and a second vertical sidewall of the substrate (the left vertical sidewall of the trench in 5 in Fig. 1); forming a seed layer (6 of AlN; Fig. 1, [0047]) within the recessed region (the trench in 5 in Fig. 1) and directly on the horizontal surface of the supporting substrate (a horizontal surface of 5 in Fig. 1), wherein the seed layer (6) extends continuously from the first vertical sidewall (the right vertical sidewall of the trench in 5 in Fig. 1) to the second vertical sidewall (the left vertical sidewall of the trench in 5 in Fig. 1) and is located on an entirety of the horizontal surface of the supporting semiconductor substrate (a horizontal surface of 5 in Fig. 1) that is exposed by the recess region (the trench in 5 in Fig. 1); and forming a layered structure (7/8/9/12 in Fig. 1) over the seed layer (6), the layered structure (7/8/9/12 in Fig. 1) comprising at least a gallium nitride layer (the AlGaN barrier layer with the embodiment of surface and drain regions formed above the AlGaN barrier layer; Fig. 1, [0048, 0050]) and a buffer layer (7 of GaN buffer; Fig. 1, [0048]), wherein the buffer layer (7) is located directly on the seed layer (6) and extends continuously from, and is in direct contact with, the first vertical sidewall (the right vertical sidewall of the trench in 5 in Fig. 1) and the second vertical sidewall (the left vertical sidewall of the trench in 5 in Fig. 1) of the substrate (5), and the gallium nitride layer (the AlGaN barrier layer with the embodiment of surface and drain regions formed above the AlGaN barrier layer) is located directly on the buffer layer (7) and extends continuously from, and is in direct contact with, the first vertical sidewall (the right vertical sidewall of the trench in 5 in Fig. 1) and the second vertical sidewall (the left vertical sidewall of the trench in 5 in Fig. 1) of the substrate (5). 
Marino et al. do not teach a/the substrate is a/the buried oxide-containing substrate, a/the horizontal surface of the supporting substrate is a/the topmost horizontal surface of the supporting substrate, a buried oxide-containing substrate comprising, from top to bottom, a top semiconductor layer, an intermediate buried oxide layer, and a supporting substrate, wherein the recessed region extends completely through both the top semiconductor layer and the intermediate buried oxide layer, and the layered structure has a length from 1 micron to less than 50 microns, and a width from 1 micron to less than 50 microns.
In the same field of endeavor of semiconductor manufacturing, Finder teaches a/the substrate (202/230/232 for forming the trench; Fig. 30, [0113]) is a/the buried oxide-containing substrate (230 is buried oxide; Fig. 30, [0113]), a/the horizontal surface of the supporting substrate (the horizontal surface of 232 for depositing the compound semiconductor stack; Fig. 30, [0113]) is a/the topmost horizontal surface of the supporting substrate (the topmost horizontal surface of 232; Fig. 13, [0113]), a buried oxide-containing substrate (202/230/232 for forming the trench; Fig. 30, [0113]) comprising, from top to bottom, a top semiconductor layer (202; Fig. 30, [0113]), an intermediate buried oxide layer (230; Fig. 30, [0113]), and a supporting substrate (232, 232 is a semiconductor substrate indicated by 214 which is a silicon surface; Fig. 30, [0113, 0120]), wherein the recessed region (via; Fig. 30; [0115]) extends completely through both the top semiconductor layer (202) and the intermediate buried oxide layer (230; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al. and Finder and to substitute the single semiconductor substrate with a SOI substrate such as to form the layer structure of Marino in a SOI substrate as taught by Finder ([0113]), because the buried oxide layer can be used as an etch stop layer to precisely control the end point of the etch as taught by Finder ([0115]). 
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach the layered structure (116, 117 and 118; Figs. 9 and 10, [0066]) has a length (about the length of 122; Fig. 11, [0050]) of about 50 microns to about 100 microns ([0050]) which overlaps at least the edge of the claimed range of from 1 micron to less than 50 microns, that establishes a prima facie of obviousness (MPEP 2144.05), and a width (about the width of 127; Fig. 11, [0050]) of about 50 microns to about 100 microns ([0050]) which overlaps at least the edge of the claimed range of from 1 micron to less than 50 microns that establishes a prima facie of obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Marino et al., Finder and Dasgupta et al. and use the dimensions of the layer structure as taught by Dasgupta et al., because Marino et al. is silent about the dimensions of the layer structure, while Dasgupta et al. teach the actual dimensions of the layer structure. 
Regarding claim 13, Marino et al. teach the method of Claim 12, wherein the seed layer (6), the buffer layer (7) and the gallium nitride layer (the AlGaN barrier layer with the embodiment of source and drain regions formed above the AlGaN barrier layer) have outermost sidewalls that are vertically aligned to each other (see Fig. 1). 
Regarding claim 16, Marino et al. teach the method of Claim 1, wherein the forming of the seed layer (6) comprises a selective deposition process (implied in [0047] and Fig. 1 where 6 of AlN is only deposited on the bottom of the silicon trench). 
Regarding claim 17, Marino et al. teach the method of Claim 1, wherein the forming of the layered structure (7/8/9/12 in Fig. 1) comprise a selective deposition process (implied in [0047] and Fig. 1 where 7 of GaN is only deposited on the top of the layer 6 of AlN). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al., Finder and Dasgupta et al. as applied to claim 12 above, and further in view of Komiyama et al. (US 2014/0339679).
Regarding claim 14, Marino et al. teach wherein the buffer layer (7) is composed of AlGaN (7 of GaN; Fig. 1) and the gallium nitride layer (the AlGaN barrier layer). 
Marino et al. do not teach the gallium nitride layer is composed of carbon doped GaN.
In the same field of endeavor of semiconductor manufacturing, Komiyama et al. teach the gallium nitride layer (21; Fig. 1, [0063]) is composed of carbon doped GaN ([0063]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Marino et al., Finder, Dasgupta et al. and Komiyama et al. and to include the carbon doped GaN as taught by Komiyama et al., because the current collapse property can be controlled and improved by adjusting the carbon concentration as taught by Komiyama et al. ([0072]). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al., Finder and Dasgupta et al. as applied to claim 2 above, and further in view of Kurahashi (US 2012/0205717).
Regarding claim 18, Marino et al. teach wherein the layered structure (7/8/9/12 in Fig. 1).
Marino et al. do not teach the layered structure has a current collapse of less than 10%.
In the same field of endeavor of semiconductor manufacturing, Kurahashi teaches the layered structure (layers of the Schottky-type AlGaN/GaN HEMT; Fig. 1H, [0043]) has a current collapse of less than 10% (Fig. 3B shows collapse ratio % of about at least 92%, which corresponds to the claimed current collapse of about less than 8%).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Marino et al., Finder, Dasgupta et al. and Kurahashi and use Schottky-type AlGaN/GaN HEMT with a larger G-D distance as taught by Kurahashi, because it can reduce the clogging of the drain current as taught by Kurahashi ([0043]). 

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayram et al. teach forming a III nitride device in a trench of a silicon substrate (US 9,564,526 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/5/2022